MEMORANDUM **
Margaret Lou Morsette appeals from the 108-month sentence imposed following her guilty-plea conviction for conspiracy to possess methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Morsette contends that her sentence is unreasonable because the district court focused most of its 18 U.S.C. § 3553(a) analysis on the nature and circumstances of the offense rather than on her personal characteristics. We conclude that the district court did not procedurally err and that the 108-month sentence is substantively reasonable. See Gall v. United, States, — U.S. -, 128 S.Ct. 586, 596-98,169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.